DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  the limitation “wherein pole second-end includes” appears to be missing the term “the” after “wherein.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations uses the word “means” and another limitation which uses a generic placeholder other than means but both are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a swivel connection means in claim 4 and a closure mechanism in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant defines the swivel connection means as a swivel clip and the closure mechanism as a drawstring.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Line US 5575241 (hereinafter Line) in view of Mathews US 5111771 (hereinafter Mathews).
Re. Cl. 1, Line discloses: A toy assembly for a pet (Fig. 1), the toy assembly comprising: a stake (10, Fig. 1) including a non-pointed end (portion of 10 above 14 and 14, Fig. 1), a pointed end (portion of 10 below 14, Fig. 1), and a first length therebetween (see Fig. 1), the pointed end configured for insertion into a ground- surface (see Fig. 1, into ground 12); at least one pet toy (34, Fig. 1).
Re. Cl. 2, Line discloses: an extension pole (30, Fig. 1; the member 30 is a pole, given the broadest reasonable interpretation of the term “pole” as defined by www.merriam-webster.com/dictionary, “a long slender usually cylindrical object;” as can be seen in Fig. 1, the element 30 is a long slender object) including a pole first-end, a pole second-end, and a second length therebetween (see Fig. 1, length of 30 between 34 and 32).
Re. Cl. 3, Line discloses: the pole first-end of the extension pole is attached to the stake about the first length (see Fig. 1, via 24).
Re. Cl. 4, Line discloses: the pole first-end of the extension pole is attached to the stake about the first length via a swivel connection-means (24, Fig. 1).
Re. Cl. 5, Line discloses: the swivel connection-means includes a swivel clip (24, Fig. 1, the eye 24 is a clip given the broadest reasonable interpretation of the term “clip” as defined by www.merriam-webster.com/dictionary, “any of various devices that grip, clasp or hook;” as can be seen in Fig. 1, the element 24 is a structure which grasps 10).
Re. Cl. 6, Line discloses: the swivel clip travels about the first length (see Fig. 1 and Col. 2, Lines 13-15, by being rotatable about 10, the clip 24 travels about the first length by rotating about an axis established along the length of 10).
Re. Cl. 7, Line discloses: the swivel clip includes a clip diameter larger than a stake diameter of the first length (see Fig. 1, 24 surrounds portion of 10)
Re. Cl. 20, Line discloses: A method of using a toy assembly for a pet (see Fig. 1), the method comprising the steps of: providing the toy assembly for the pet (see Fig. 1), the toy assembly including: a stake (10, Fig. 1) including a non-pointed end (see Fig. 1, end of 10 above 14), a pointed end (see Fig. 1, end of 10 below 14), and a first length therebetween (see Fig. 1), the pointed end configured for insertion into a ground- surface; and inserting the stake into the ground-surface (see Fig. 1, into surface 12).
Re. Cls. 1, 12-13 and 20, Line does not disclose a receptacle attached to the stake along the first length, the receptacle including a receptacle-capacity defined by a receptacle-body, an opening, and a closure mechanism located about a periphery of the opening configured to selectively close the opening, wherein the receptacle-capacity is sized to receive and removably hold the at least one pet toy (Cl. 1), the receptacle is attached to the extension pole at the pole second-end (Cl. 8), pole second end includes a receptacle clip configured to attach the receptacle to the extension pole (Cl. 9), the extension pole attaches the receptacle to the stake (Cl. 10), the closure mechanism is a drawstring (Cl. 12), the receptacle-body comprises a net (Cl. 13) or a receptacle attached to the stake along the first length, the receptacle including a receptacle-capacity defined by a receptacle-body, an opening, and a closure mechanism located about a periphery of the opening configured to selectively close the opening, and wherein the receptacle-capacity is sized to receive and removably hold at least one pet toy: removably placing the at least one pet toy within the receptacle-capacity: attaching the receptacle to the stake (Cl. 20). Mathews discloses a pet toy assembly (Fig. 1) which includes a base (12, Fig. 1) secured to a mounting surface, a pole (38, Fig. 1) and a pet toy (50, Fig. 2) secured to the base (see Fig. 1, as being inside 50).  Re. Cl. 1, Matthews discloses disclose a receptacle (52, Fig. 1) attached to the base along the first length (see Fig. 1, 52 is attached to base 12 along its length), the receptacle including a receptacle-capacity defined by a receptacle-body (interior of 52, Fig. 1 which receives 50; Col. 3, Lines 32-33), an opening (see Fig. 1, where 56 is), and a closure mechanism (56, Fig. 1) located about a periphery of the opening configured to selectively close the opening (see Fig. 1), wherein the receptacle-capacity is sized to receive and removably hold the at least one pet toy (see Fig. 1-2; Col. 3 Lines 32-33).  Re. Cls. 8-10, Matthews discloses the receptacle is attached to the extension pole at the pole second-end (see Fig. 1, 52 is attached to 38 at the second end, or end with 42), the pole second end includes a receptacle clip (42, Fig. 1) configured to attach the receptacle to the extension pole (see Fig. 1), the extension pole attaches the receptacle to the base (see Fig. 1). Re. Cl. 12-13, Matthews discloses the closure mechanism is a drawstring (see 56, Fig. 1) and the receptacle-body comprises a net (see 52, Fig. 1; the structure 52 is a net given the broadest reasonable interpretation of the term “net” as defined by www.merriam-webster.com/dictionary, “an entrapping device or situation;” as can be seen in Fig. 1, the element 52 is a structure which entraps the toy). Re. Cl. 20, Matthews discloses a receptacle (52, Fig. 1) attached to the base along the first length (see Fig. 1, 52 is attached to base 12 along its length), the receptacle including a receptacle-capacity defined by a receptacle-body (see Fig. 1), an opening (see Fig. 1, where 56 is), and a closure mechanism (56, Fig. 1) located about a periphery of the opening configured to selectively close the opening (see Fig. 1), and wherein the receptacle-capacity is sized to receive and removably hold at least one pet toy (see Fig. 1, removably holds 50): removably placing the at least one pet toy within the receptacle-capacity: attaching the receptacle to the base (see Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Line device to include the receptacle of Matthews since Matthews states that such a modification provides a highly durable surface over the toy (Col. 3, Lines 28-30).  Such a modification would protect the toy from being damaged during use.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Line in view of Matthews as applied to claims 1-10, 12-13 and 20 above, and further in view of Krietzman US 5474032 (hereinafter Krietzman).
Re. Cl. 11, Line discloses that the extension pole is elastic (Col. 2, Lines 15-16) but does not disclose that it includes at least one spring.  Kriertzman discloses an alternate extension pole (21, Fig. 1) which is elastic (see Figs. 3-4) that includes at least one spring (see 27, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the extension pole of Line with the extension pole of Krietzman since Krietzman states that such a modification would enable the stiffness or flexibility of the wand (pole) to be adjusted (Col. 3, Lines 6-10).  Such a modification would enable the manufacturer or user to customize the device to the particular pet’s strengths/needs. 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Line in view of Matthews as applied to claims 1-10, 12-13 and 20 above, and further in view of Falbaum US 2019/0069518 (hereinafter Falbaum).
Re. Cl. 14, Matthews discloses that the receptacle-capacity is sized to receive a removably hold a ball dimeter of at least 3 inches (Col. 3, Lines 40-45, by having 52 support a toy with a diameter of 4 approximately inches, the capacity is capable of receiving a ball having a diameter of at least 3 inches).  However, the combination of Line in view of Matthews does not disclose that the toy is a ball having a ball diameter of at least 3 inches.  Falbaum discloses that it is known to dimension balls as dog chew toys having a diameter of at least three inches (see Paragraph 0040, Lines 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Line in view of Matthews to support a ball as dimensioned in Falbaum since Falbaum states that different dogs have different chewing/chew toy preferences and matching the dog with their specific preference will lead to playing more (Paragraph 0011, Lines 8-13).  Such a modification would provide the user the ability to enable a dog which prefers to chew on a round ball to use the device.  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Line in view of Matthews as applied to claims 1-10, 12-13 and 20 above, and further in view of Swindall US 5526774 (hereinafter Swindall).
Re. Cls. 15-16, the combination of Line in view of Matthews does not disclose the pointed end includes a spiral configuration (Cl. 15) or the non-pointed end includes a handle section (Cl. 16).  Swindall discloses a stake (14, 16, 13 Fig. 2) which includes a pointed end (see Fig. 2, portion 14) and a non-pointed end (36, Fig. 2). Re. Cls. 15-16, Swindall discloses disclose the pointed end includes a spiral configuration (see 28, Fig. 2) and the non-pointed end includes a handle section (16, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Line stake to include the handle and spiral configuration of Swindall since Swindall states that such a modification enables a rotational force to be exerted on the stake to facilitate rotation and anchoring of the stake into the ground with the handle coming into contact with the ground surface when completely screwed into the ground surface in order to stabilize the device and prevent wobbling (Col. 2, Lines 50-60).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Line in view of Matthews as applied to claims 1-10, 12-13 and 20 above, and further in view of Stone US 10834901 (hereinafter Stone).
Re. Cls. 17-18, Line in view of Matthews does not disclose that the stake comprises aluminum material or steel material.  Stone discloses a stake (Fig. 1) which is comprises of aluminum or steel (Col. 6, Lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stake in Line to be made out of aluminum or steel since Stone states that such a material is sufficiently strong and lightweight (Col. 6, Lines 20-24).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Line in view of Matthews in view of Krietzman, in view of Falbaum in view of Swindall.
Re. Cl. 19, Line discloses: A toy assembly for a pet (Fig. 1), the toy assembly comprising: a stake (10, Fig. 1) including a non-pointed end (portion of 10 above 14 and 14, Fig. 1), a pointed end (portion of 10 below 14, Fig. 1), and a first length therebetween (see Fig. 1), the pointed end configured for insertion into a ground- surface (see Fig. 1, into ground 12); an extension pole (30, Fig. 1; the member 30 is a pole, given the broadest reasonable interpretation of the term “pole” as defined by www.merriam-webster.com/dictionary, “a long slender usually cylindrical object;” as can be seen in Fig. 1, the element 30 is a long slender object) including a pole first-end, a pole second-end, and a second length therebetween (see Fig. 1, length of 30 between 34 and 32); the pole first-end of the extension pole is attached to the stake about the first length (see Fig. 1, via 24), the pole first-end of the extension pole is attached to the stake about the first length via a swivel connection-means (24, Fig. 1); the swivel connection-means includes a swivel clip (24, Fig. 1, the eye 24 is a clip given the broadest reasonable interpretation of the term “clip” as defined by www.merriam-webster.com/dictionary, “any of various devices that grip, clasp or hook;” as can be seen in Fig. 1, the element 24 is a structure which grasps 10);the swivel clip travels about the first length (see Fig. 1 and Col. 2, Lines 13-15, by being rotatable about 10, the clip 24 travels about the first length by rotating about an axis established along the length of 10); the swivel clip includes a clip diameter larger than a stake diameter of the first length (see Fig. 1, 24 surrounds portion of 10); at least one pet toy (34, Fig. 1).
Re. Cl. 19, Line does not disclose a receptacle attached to the stake along the first length, the receptacle including a receptacle-capacity defined by a receptacle-body, an opening, and a closure mechanism located about a periphery of the opening configured to selectively close the opening, wherein the receptacle-capacity is sized to receive and removably hold the at least one pet toy, the receptacle is attached to the extension pole at the pole second-end, pole second end includes a receptacle clip configured to attach the receptacle to the extension pole, the extension pole attaches the receptacle to the stake, the extension pole includes at least one spring, the closure mechanism is a drawstring, the receptacle-body comprises a net, the at least one pet toy includes a ball having a ball-diameter of at least 3 inches; wherein the receptacle capacity is sized to receive and removably hold the ball-diameter of at least three inches; wherein the pointed end includes a spiral configuration; and the non-pointed end includes a handle section. Mathews discloses a pet toy assembly (Fig. 1) which includes a base (12, Fig. 1) secured to a mounting surface, a pole (38, Fig. 1) and a pet toy (50, Fig. 2) secured to the base (see Fig. 1, as being inside 50).  Re. Cl. 19, Matthews discloses disclose a receptacle (52, Fig. 1) attached to the base along the first length (see Fig. 1, 52 is attached to base 12 along its length), the receptacle including a receptacle-capacity defined by a receptacle-body (interior of 52, Fig. 1 which receives 50; Col. 3, Lines 32-33), an opening (see Fig. 1, where 56 is), and a closure mechanism (56, Fig. 1) located about a periphery of the opening configured to selectively close the opening (see Fig. 1), wherein the receptacle-capacity is sized to receive and removably hold the at least one pet toy (see Fig. 1-2; Col. 3 Lines 32-33); the receptacle is attached to the extension pole at the pole second-end (see Fig. 1, 52 is attached to 38 at the second end, or end with 42), the pole second end includes a receptacle clip (42, Fig. 1) configured to attach the receptacle to the extension pole (see Fig. 1), the extension pole attaches the receptacle to the base (see Fig. 1); the closure mechanism is a drawstring (see 56, Fig. 1) and the receptacle-body comprises a net (see 52, Fig. 1; the structure 52 is a net given the broadest reasonable interpretation of the term “net” as defined by www.merriam-webster.com/dictionary, “an entrapping device or situation;” as can be seen in Fig. 1, the element 52 is a structure which entraps the toy); the receptacle-capacity is sized to receive a removably hold a ball dimeter of at least 3 inches (Col. 3, Lines 40-45, by having 52 support a toy with a diameter of 4 approximately inches, the capacity is capable of receiving a ball having a diameter of at least 3 inches). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Line device to include the receptacle of Matthews since Matthews states that such a modification provides a highly durable surface over the toy (Col. 3, Lines 28-30).  Such a modification would protect the toy from being damaged during use.
The combination of Matthews in view of Line does not disclose the extension pole includes at least one spring, the at least one pet toy includes a ball having a ball-diameter of at least 3 inches; wherein the pointed end includes a spiral configuration; and the non-pointed end includes a handle section. Line discloses the extension pole is elastic (Col. 2, Lines 15-16) but does not disclose that it includes at least one spring.  Kriertzman discloses an alternate extension pole (21, Fig. 1) which is elastic (see Figs. 3-4) that includes at least one spring (see 27, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the extension pole of Line with the extension pole of Krietzman since Krietzman states that such a modification would enable the stiffness or flexibility of the wand (pole) to be adjusted (Col. 3, Lines 6-10).  Such a modification would enable the manufacturer or user to customize the device to the particular pet’s strengths/needs. 
The combination of Matthews in view of Line in view of Krietzman does not disclose the at least one pet toy includes a ball having a ball-diameter of at least 3 inches; wherein the pointed end includes a spiral configuration; and the non-pointed end includes a handle section. Falbaum discloses that it is known to dimension balls as dog chew toys having a diameter of at least three inches (see Paragraph 0040, Lines 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Line in view of Matthews to support a ball as dimensioned in Falbaum since Falbaum states that different dogs have different chewing/chew toy preferences and matching the dog with their specific preference will lead to playing more (Paragraph 0011, Lines 8-13).  Such a modification would provide the user the ability to enable a dog which prefers to chew on a round ball to use the device.  
The combination of Matthews in view of Line in view of Krietzman in view of Falbaum does not disclose wherein the pointed end includes a spiral configuration; and the non-pointed end includes a handle section. Swindall discloses a stake (14, 16, 13 Fig. 2) which includes a pointed end (see Fig. 2, portion 14) and a non-pointed end (36, Fig. 2). Re. Cls. 15-16, Swindall discloses disclose the pointed end includes a spiral configuration (see 28, Fig. 2) and the non-pointed end includes a handle section (16, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Line stake to include the handle and spiral configuration of Swindall since Swindall states that such a modification enables a rotational force to be exerted on the stake to facilitate rotation and anchoring of the stake into the ground with the handle coming into contact with the ground surface when completely screwed into the ground surface in order to stabilize the device and prevent wobbling (Col. 2, Lines 50-60).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glazebrook US 2014/0069338, Huckfeldt US 2016/0021851, Kallas US 5901667 and Supowitz US 2941504 disclose other known pet toy devices which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632